DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed August 18, 2022. Claims 1, and 13 have been amended. Claim 17 has been canceled. Claims 1-16 are pending.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed August 18, 2022 with respect to the previous 35 U.S.C. 101 rejections have been fully considered. 
Applicant argues the claimed invention is eligible subject matter because the claimed invention cannot be practically performed in the human mind. Applicant asserts, at least in light of paragraph 65 of the Specification, determining an oxidation state as claimed cannot reasonably be performed in the human mind because the speed required to determine an oxidation state based on the amount of data and calculations required. Applicant further analogizes the claimed invention to training a neural network discussed in MPEP 2106.04(a)(1). Applicant further argues the claimed invention comprises an improvement in the art, specifically, an improvement in determining a thermal oxidation state of an aircraft versus conventional inspection when an aircraft is stationary on the ground.
Examiner respectfully disagrees. The broadest reasonable interpretation of the claim is essentially creating a graph of temperature over time and ultimately determining the thermal oxidation state of a brake based on the graph. Building a plotline of brake temperature over time is an abstract idea because it can reasonably be performed by a person using pen and paper. As to Applicant’s arguments that the claimed invention is too complex to be reasonably performed in the human mind, Examiner respectfully argues that the claims do not reflect that level of complexity that would require the claimed invention to be performed with a speed or complexity that precludes performance of the abstract idea on pen and paper. Lastly, the claimed invention does not appear to meet the standard of an improvement that renders an invention subject-matter eligible because an improvement directed to determining a thermal oxidation state is an improvement to itself. Improvements directed to the abstract idea itself cannot render an invention eligible (See at least MPEP 2106.05(a)).
Examiner notes the same arguments apply to independent claim 13.
For at least above, the previous rejections under 35 U.S.C. 101 are maintained.
Applicant’s arguments and amendments filed August 18, 2022 with respect to the previous 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive, however, Examiner notes that Applicant prevents arguments directed to claim 17 which has been canceled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of making observations related to the state and temperature of a brake. 
Claim 1 recites a temperature sensor arranged to measure temperatures of a carbon brake during use of the carbon brake and to produce temperature data related to the measured temperatures, a processor and memory, wherein the processor performs the steps of determining an initial thermal oxidation state of the carbon brake, using the initial thermal oxidation state of the carbon brake to create a thermal oxidation model, and determining a predicted thermal oxidation state of the carbon brake after a predicted future braking event and a predicted temperature profile of the carbon brake using the thermal oxidation model. The broadest reasonable interpretation of the claimed invention is an abstract idea, specifically a mental process because collecting data, i.e. temperature data for a brake, and making an observation or judgment with that data, i.e. determining a thermal oxidation state, can reasonably be performed in the human mind (or on paper).
The claim further specifies the underlying steps for determining an initial thermal oxidation state of the carbon brake, however, these steps are also considered mental steps because they are directed to identifying a portion of a plotline for a graph of brake temperature over time. The broadest reasonable interpretation of identifying this portion is a person simply looking at the plotline and identifying the portion of the plotline that exceeds a threshold for a period of time.
The judicial exception is neither integrated into a practical application nor recites additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites the additional elements of a generic computer components, i.e. a processor and a memory, which does not impose meaningful limits on the claimed invention. The claim also includes the additional element of a temperature sensor, which also fails to impose a meaningful limit on the claimed invention because the temperature sensor is used routinely and conventionally, i.e. to collect temperature data.
Claims 2-12 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps, i.e. performing additional observations, judgments, or evaluations, to calculate various parameters, i.e. a density parameter, a future thermal oxidation state, etc.
Independent claim 13 is rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter.
Claims 14-16 depend from claim 13, but do not render the claimed invention patent eligible because they are directed to additional mental steps, i.e. performing additional observations, judgments, or evaluations, to calculate various parameters, i.e. an amount of brake wear, a future thermal oxidation state, etc.
Therefore, claims 1-16 are rejected under 35 U.S.C. 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668